Citation Nr: 0606204	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  00-07 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for a disorder of the 
teeth.

6.  Entitlement to service connection for a right lower 
extremity disability manifested by numbness.

7.  Entitlement to service connection for Addison's disease, 
secondary to the veteran's service-connected low back 
disability.

8.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, prior to 
September 23, 2002, and a rating in excess of 40 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1973 to February 
1975.

This appeal originally came before the Board of Veterans 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the case in April 2001.  The case has been 
returned to the Board for further appellate review.

Initially, the Board notes that the veteran perfected appeals 
as to the issues of entitlement to service connection for 
nonservice-connected pension and migraine headaches.  During 
the pendency of the appeal, the RO, in a September 2000 
rating decision, granted entitlement to pension.  In a June 
2005 rating decision, the RO granted service connection for 
migraine headaches.  As the veteran has not indicated any 
disagreement with the rating or effective assigned, issues 
relating to pension and headaches are no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997).
The claim for service connection for Addison's disease was 
initially denied by the RO on a secondary basis only, 
consistent with the veteran's claim at the time.  However, 
subsequently dated Supplemental Statements of the Case (SSOC) 
clearly reflect consideration of the law and regulations 
pertaining to direct service connection.  The Board finds 
that the latter theory of entitlement is part of the 
perfected appeal for service connection and it will, as the 
RO did, consider both theories of entitlement.

Similarly, the initial rating action that prompted this 
appeal denied service connection for a left shoulder 
disability but subsequently dated SSOCs reflect adjudication 
of service connection for a bilateral shoulder disability.  
After a review of the procedural history of this matter, the 
Board finds that the claims for service connection for both 
shoulder disabilities are in appellate status. 

In addition to the issues # 1 through 8 listed on the title 
page of this decision, the RO certified issues of entitlement 
to a rating in excess of 40 percent for the veteran's low 
back disability and an earlier effective date for the grant 
of that 40 percent rating.  However, in reviewing the 
procedural history of this claim, the issue is more 
appropriately styled as entitlement to a rating in excess of 
10 percent for degenerative disc disease of the lumbar spine, 
prior to September 23, 2002, and a rating in excess of 40 
percent thereafter.  In any event, there is no practical 
difference in that the adjudication of this matter as an 
ongoing claim for an increased rating and the Board will 
consider whether a rating in excess of 40 percent is 
warranted prior to September 23, 2002. 

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  Bilateral hearing loss was not shown inservice, was not 
identified within the one-year period following the veteran's 
discharge from active duty, and the preponderance of the 
competent evidence is against finding that a current 
bilateral hearing loss disability is related to the veteran's 
period of military service or any event thereof.  

2.  The competent evidence shows that the veteran's diagnosis 
of tinnitus was not manifest during active service or until 
many years thereafter, and is not causally linked to active 
service. 

3.  A  shoulder disorder is not shown by competent medical 
evidence to have begun during service, nor does it show that 
a disability of either shoulder is causally linked to any 
incident of active duty.

4.  Refractive error is not a disability for which 
compensation may be granted.

5.  The medical evidence of record does not show a current 
diagnosis of an acquired eye disorder. 
 
6.  The medical evidence of record does not show a current 
diagnosis of a disorder of the teeth.

7.  The medical evidence of record does not show a chronic 
disability manifested by numbness of the right lower 
extremity.

8.  The preponderance of the competent evidence of record 
indicates that Addison's disease was not present during 
service or for many years thereafter, is not linked to any 
incident of active duty, and was not caused or aggravated by 
a service-connected low back disability. 

9.  The competent evidence reflects that the veteran's 
degenerative disc disease of the lumbar spine was not 
manifested by more than slight limitation of motion of the 
lumbar spine, more than mild intervertebral disk syndrome, 
any bladder or bowel impairment, or more than slight 
lumbosacral strain prior to September 23, 2002.  

10.  From September 23, 2002, the veteran's service-connected 
low back disability has been manifested by bladder impairment 
and symptoms of persistent pain, at times severe, with 
recurring attacks with intermittent relief from exercise and 
medication consistent with severe intervertebral disk 
syndrome; it is not productive of ankylosis of the spine, 
pronounced degenerative disc disease, or incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months or additional neurologic symptoms 
warranting separate compensable ratings, including but not 
limited to bowel impairment (other than the veteran's already 
service-connected lumbosacral radiculopathy, left lower 
extremity, rated 10 percent).


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2005).

3.  Service connection for a bilateral shoulder disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).

4.  Service connection for a refractive error is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(c) (2005).

5.  The criteria for entitlement to service connection for an 
eye disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  The criteria for entitlement to service connection for a 
disorder of the teeth have not been met.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

7.  The criteria for entitlement to service connection for a 
right lower extremity disability manifested by numbness have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

8.  Addison's disease was not incurred in or aggravated by 
active service, and it may not be presumed to have been 
incurred therein; nor is Addison's disease proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2005).

9.  A rating in excess of 10 percent is not warranted for 
degenerative disc disease of the lumbar spine with bladder 
impairment prior to or from September 23, 2002; nor have the 
criteria for a rating in excess of 40 percent been met from 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5289, 5292, 
5293, 5295 (effective prior to and from September 23, 2002); 
Codes 5237, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in February 2000, 
supplemental statements of the case (SSOC) dated in April 
2000, July 2000, September 2000, February 2003, October 2003, 
June 2004, June 2005 and August 2005, and letters regarding 
the VCAA in May 2002, May 2003, and August 2004, the veteran 
was provided with the applicable law and regulations and 
given adequate notice as to the evidence needed to 
substantiate his claims and the evidence not of record that 
is necessary.  The May 2002, May 2003, and August 2004 
letters advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The May 
2002, May 2003, and August 2004 VCAA letters specifically 
asked the veteran to tell the RO if he knew of any additional 
evidence he would like considered.  This request of the 
veteran implicitly included a request that if he had any 
pertinent information, he should submit it.  Quartuccio, 
supra.  VA has taken all appropriate action to develop the 
veteran's claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  This was because the 
initial RO decision preceded the date of the enactment of the 
VCAA.  The RO obviously could not inform the veteran of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
of Appeals for Veterans' Claims also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board finds that 
the veteran has not been prejudiced thereby as he has been 
fully informed of the provisions thereof as relevant to his 
claims and afforded the opportunity to identify relevant 
evidence.  VA has also taken all appropriate action to 
develop his claims.  The RO thereafter reviewed his case on 
more than one occasion, without imposing any greater hurdle 
to the grant of service connection due to the prior denial of 
the claims.  There is no prejudicial error resulting from the 
inability to notify the veteran of the VCAA until after the 
initial unfavorable decisions.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claim.  The failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  



Factual Background

The veteran's service medical records are negative for any 
findings, treatment, or diagnoses of hearing loss, tinnitus, 
a shoulder disorder, a dental disorder or a right lower 
extremity disability manifested by numbness.  On entrance 
examination, vision in the right eye was recorded as 20/30 
and vision in the left eye was recorded as 20/50.  The 
veteran was shown to have refractive error which was 
corrected with prescription eyeglasses.  In a treatment 
record dated in December 1973, the veteran was evaluated for 
left ear pain that he attributed to excessive noise from a 
tow vehicle.  Audiometric testing was requested and performed 
that same day.  Results were within normal limits for both 
ears.  

By a January 1976 rating decision the RO established service 
connection for a low back disorder and assigned a 
noncompensable evaluation.  The veteran was diagnosed with 
chronic low back pain after suffering a twisting injury in 
service

Medical records dated in April 1979 from St. Mary's Hospital 
show treatment for low back pain.

Medical records dated from April 1983 to January 2003 from 
St. Elizabeth Hospital show treatment for fatigue and 
headaches.

A September 1985 medical evaluation from Y. K. M., M.D. (Dr. 
M.) shows a diagnosis of Addison's disease.

VA outpatient treatment records dated from October 1998 to 
June 2000 show that the veteran was diagnosed with Addison's 
disease.

The veteran underwent a VA examination of the spine in 
January 2000.  He reported a back injury in service and a 
post-service motor vehicle accident in 1977, at which time he 
injured his back.  Since that time, he described intermittent 
episodes of chronic low back pain with no evidence of 
radicular symptoms.  

On physical examination, the veteran walked with a normal 
gait.  His pelvis was level.  Range of motion was 
inconsistent with flexion at 45 degrees, extension at 10 
degrees, and right and left side bending at 15-20 degrees.  
His neurological evaluation was unremarkable.  Straight leg 
raising caused him to complain of low back pain.  
Dorsiflexion of the foot with the hips and knees bent at 90 
degrees caused similar complaints of low back pain.  This was 
not physiologic.  There were no focal neurological findings.  
There was no atrophy in the lower extremities.  There was no 
weakness to manual motor testing.  X-rays showed some 
degenerative changes at L5-S1.  The impression was lumbar 
strain and low back pain with degenerative disk at L5-S1 by 
X-ray.

On VA general examination in January 2000, the veteran was 
diagnosed with chronic low back pain and Addison's disease.

In February 2000, the RO increased the disability evaluation 
for a low back disorder to 10 percent.

VA outpatient treatment records dated from February to March 
2000 show that the veteran complained of increased low back 
pain with right lower extremity radicular symptoms along his 
lateral thigh.  He reported occasional numbness of the lower 
extremities after sitting for extended periods of time.  X-
rays showed degenerative joint disease with osteophytes at 
L5-S1.  There was also disc protrusion at L4/5 that 
compressed the thecal sac impinging the right and probably 
the left L5 nerve roots in the central canal.  

A copy of a July 2000 medical form prepared by R. E. H., M.D. 
(Dr. H) and submitted to the Texas Department Human Services 
was received by the RO.  It was indicated that the veteran 
was permanently disabled and unable to work due to diagnoses 
of PTSD, panic attacks, lumbar disc herniations, Addison's 
disease, and migraine headaches. 

VA outpatient treatment records dated from August 2000 to 
October 2001 show that the veteran was seen on several 
occasions for chronic low back pain with complaints of 
radiation from his hip down his right leg.  He was prescribed 
various medications for pain.  He also complained of feelings 
of depression and anxiety and reported have nightmares.  

The Board remanded the case in April 2001 for further 
development of the evidence.  The RO was requested to obtain 
outstanding medical treatment records and to provide with 
additional VA examinations.    

The veteran underwent a VA orthopedic examination in December 
2001.  He reported that since his last evaluation, his back 
pain has remained essentially unchanged.  He described daily 
episodes of aching back pain more on the left than right with 
occasional burning into the anterior aspects of both thighs.  
He stated that the leg pain occurs on a daily basis.  The 
examiner noted that an MRI conducted in September 2001 was 
unremarkable.  There were multilevel mild degenerative disc 
changes consistent with age-related abnormalities.  No nerve 
root compromise was noted.

The veteran described flare-ups that occurred once every 
three to four weeks and lasted three to four days.  During 
these episodes he couldn't "stand up straight."  With his 
baseline low back pain, he has difficulty lifting, bending or 
stooping.  On physical examination, he walked with a normal 
gait.  He had a level pelvis.  He had a mild flat back 
deformity.  Range of motion of the lumbar spine was 
voluntarily restricted to about 40 degrees of flexion and 10 
degrees of right and left side bending.  He had 10 degrees of 
extension.  He complained of pain with maximum motion.  Toe 
and heel walking were within normal limits.  His neurological 
evaluation revealed physiologic and symmetrical reflexes, 
strength and sensation in both lower extremities.  Internal 
and external rotation of the hips were within normal limits.  
Straight leg raising was negative bilaterally.  His calf 
circumferences were symmetrical at 38 cm.  The impression was 
history of lumbar strain and degenerative disc disease, mild, 
lumbar spine.

The examiner commented that on examination, he found no 
evidence to suggest weakened movement, excess fatigability, 
incoordination, swelling deformity or atrophy or disuse.  The 
veteran complained of pain on movement and demonstrated less 
motion than normal.    

A favorable April 2002 disability determination was received 
from the Social Security Administration (SSA), along with 
copies of the medical records used in making the 
determination.  The determination found that the veteran was 
disabled, effective in May 1999, due to Addison's disease and 
migraine headaches.

Medical treatment records dated from September 1999 to May 
2002 from St. Elizabeth Hospital show treatment for injury to 
the right hand and wrist and for headaches.

The veteran underwent a VA orthopedic examination in July 
2003 in which the examiner noted that the claims folder was 
not available for review.  The veteran reported persistent 
low back pain primarily localized in the lower lumbar spine.  
The pain ranged in intensity and was associated with 
intermittent radiation through the anterior aspect of both 
legs with paresthesias.  He stated that he suffered from 
significant bilateral lower extremity weakness which 
translated into difficulty with ambulation.  He has been 
using a cane for gait stabilization for the past 2 to 3 
years.  He could only walk for about a block before his 
symptoms worsened, forcing him to stop and rest.  He 
experienced a severe/incapacitating pain episode on a daily 
basis, lasting for few hours.  Prolonged sitting and 
prolonged standing also aggravated the pain.  The veteran 
reported modifying his lifestyle in order to avoid bending 
and lifting.  

Neurologic examination revealed normal tone and bulk.  
Strength was difficult to assess secondary to generalized 
give way weakness.  There was no pronator drift and muscle 
strength was estimated to be at least 4+/5 in all major 
groups in bilateral upper extremities.  Give way weakness was 
noted in the bilateral lower extremities, worse on the left, 
where at least 4+/5 strength was estimated.  Deep tendon 
reflexes were 2 and symmetric throughout.  Sensory 
examination was significant for decreased all sensory 
modalities in the distal left lower extremity extending onto 
the anterior surface of the thigh but in no specific 
dermatomal distribution.  The sensory examination was 
inconsistent with poor reproducibility.  No sensory level was 
detected on the back.  Romberg sign was absent.  Gait was 
antalgic and the veteran did not attempt toe, heel, or tandem 
walking.  

Musculoskeletal examination revealed diffuse tenderness in 
the lumbar spine with no significant associated paravertebral 
spasm.  Range of motion was difficult to test secondary to 
poor effort.  The veteran stated that he could comfortably 
flex up to approximately 10-15 degrees.  Extension was 
limited to 10 degrees while lateral bending was no more than 
5 degrees, all, according to the veteran were achieved with 
pain and stiffness.   Straight leg raising was inconclusive.  
The examiner noted that on neurological examination performed 
in June 2003, the veteran's sensory examination was intact to 
light-touch, pinprick, and vibration while strength was noted 
as 5/5 with some give way in the iliopsoas on the left.

The impression was chronic post-traumatic low back pain with 
radicular features and depression.  The examiner commented 
that detailed workup which included an MRI of the lumbosacral 
spine has revealed only minor degenerative changes in the 
lumbosacral spine with no evidence of spinal stenosis, or 
compressive radiculopathy.  Hence, the veteran's symptoms 
were out of proportion to the pathology observed.  The 
veteran maintained that he had an EMG and nerve conduction 
studies performed in the past which revealed nerve damage, 
however, no report was available for review.  The clinical 
examination was inconsistent, but did not show any focal 
motor weakness (generalized give way weakness).  The veteran 
reported reduced sensation in the distal left lower extremity 
extending onto the anterior aspect of the left thigh, but the 
examination was inconsistent, non reproducible, and did not 
follow a dermatomal distribution.  There was no associated 
reflex asymmetry.  There was no evidence of myelopathy on 
clinical evaluation.  

A January 2003 VA radiology report of the lumbar spine 
revealed mild degenerative changes, most pronounced at L5 and 
S1 with no acute abnormality.

VA outpatient treatment records dated from September 2001 to 
January 2004 show treatment for low back pain.  A September 
2001 MRI report of the lumbar spine revealed minor multi 
level degenerative disease of the lumbar spine.  There was no 
evidence of focal root compression or of a spinal stenosis.  
There were small central disc protrusions at L4/5 and L5/S1.  
A February 2002 report shows that the veteran complained of 
increased severity in his back pain when he re-injured his 
back.  An October 2002 EMG study findings suggested 
lumbosacral radiculopathy due to the distal muscle small 
amplitude, unable to determine the exact level of 
radiculopathy.  

A letter dated in January 2004 was received from a certified 
audiologist from Hemphill Hearing Center.  The audiologist 
stated that the veteran underwent an audiological evaluation 
in November 2003.  The veteran reported a history of constant 
bilateral tinnitus that began shortly after military service 
and that during service he was exposed to extremely excessive 
noise with no effective hearing protection.  The veteran 
stated that an airplane exploded in close proximity to him 
after which he suffered from tinnitus and hearing loss for 
several days.  The veteran's workplace also exposed him to 
excessive noise for which he wore hearing protection.  The 
audiologist concluded that the veteran's hearing loss and 
tinnitus is as likely as not secondary to his excessive noise 
exposure while serving in the military.  

VA outpatient treatment records dated from January to April 
2004 show treatment for chronic low back pain and Addison's 
disease.

On VA endocrine examination in February 2004, the veteran was 
diagnosed with chronic low back pain, Addison's disease, 
depressive disorder, migraine headaches, and hyperlipidemia.  
The examiner commented that the veteran's Addison's disease 
was not secondary to his chronic low back pain.  It was noted 
that the Addison's disease had an onset in 1994 and the low 
back pain had an onset in 1974 with a specific cause and that 
cause was a muscle strain accident that the veteran had while 
on active duty.  Secondly, the examiner stated that it was 
not clear what type of 
Addison's disease the veteran has (glucocorticoid or 
mineralocorticoid), however, neither one is related to 
muscular-skeletal type pain.  

In June 2004, the RO increased the disability evaluation for 
a low back disorder to 20 percent and granted service 
connection for lumbosacral radiculopathy of the left lower 
extremity with an assigned 10 percent evaluation.

VA outpatient treatment records dated from July 2003 to 
February 2005 show ongoing treatment for low back pain.

The veteran underwent a VA (QTC) examination of the back in 
February 2005.  He reported that the pain in his back has 
continually gotten worse over the years and that he 
experiences burning and numbness down his left leg.  
Activities cause it to become worse.  He related 
incapacitating episodes as often as unknown times per month 
which lasted for an unknown amount of days.  Over the past 
year he had unknown incidents of incapacitation for a total 
of unknown days.  His private physician recommended bed rest.  
With regard to functional impairment, he stated that the 
constant back pain and leg pain keep him for doing any 
activities.  The condition resulted in 7 days lost from work.  
With regard to the lumbosacral radiculopathy of the left 
lower extremity, the veteran reported tingling, numbness, 
abnormal sensation, constant pain, and anesthesia and 
weakness of the affected parts.  The nerve disease results in 
pain that travels from the lower back to the left leg.  This 
affects his ability to stand, sit, or lay down for long 
because of the constant pain.  The symptoms described occur 
constantly.  The current treatment was a tense unit, heating 
pad and medication.  Difficulty bending over or squatting 
results in functional impairment.  He has trouble getting up 
and down easily.  He has limited movement and an inability to 
lift anything.  This condition resulted in him losing one day 
of work per week.  

Examination of the thoracolumbar spine revealed complaints of 
radiating pain down the front side of the left leg.  Muscle 
spasm was absent.  There was tenderness noted on exam of the 
right side of the lumbar spine around L4.  There was negative 
straight leg raising on the right.  There was positive 
straight leg raising on the left.  There was no ankylosis of 
the spine.  Range of motion testing revealed forward flexion 
to 15 degrees with pain at 15 degrees.  Extension was to 5 
degrees with pain at 5 degrees.  Right lateral flexion was to 
15 degrees with pain at 15 degrees.  Left lateral flexion was 
to 15 degrees with pain at 15 degrees.  Rotation to the right 
was to 20 degrees with pain at 20 degrees.  Rotation to the 
left was to 20 degrees with pain at 20 degrees.  The examiner 
noted that range of motion of the spine was additionally 
limited by repetitive use and that pain had the major 
functional impact.  It was not additionally limited by 
fatigue, weakness, lack of endurance and incoordination.  

There were signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  There was sensory 
deficits of the upper anterior thigh, left anterior mid-
thigh, left anterior lower thigh, left front leg, and left 
dorsal foot.  The intervertebral disc syndrome caused bladder 
dysfunction with no pad needed.  There was no bowel 
dysfunction or erectile dysfunction.  The L1-L5 nerve root 
involvement revealed findings of neuralgia.    
 
A lumbar spine x-ray report showed degenerative arthritis.  
There was narrowing of the L5-S1 disc interspace.  There was 
some degenerative spur formation at several vertebral body 
endplates.  There was some degenerative change at the facet 
joints. 

The diagnoses were degenerative disc disease of the lumbar 
spine and lumbosacral radiculopathy, left lower extremity.

The veteran underwent a VA audiological examination in May 
2005.  The examiner initially noted that the claims folder 
was available for review.  The veteran reported in-service 
noise exposure of machine guns, firing range, aircraft 
engines and working in a flight line.  Post-service, the 
veteran worked as a machinist with nose exposure from machine 
shop, chainsaws and power lawn mowers.  He reported that his 
tinnitus began around 1975.  The veteran was diagnosed with 
bilateral mild to moderately severe sensorineural hearing 
loss.  

In the examiner's opinion the veteran's hearing loss was not 
the result of military noise exposure.  This opinion was 
offered in contradiction to the private audiologist's opinion 
dated in January 2004 and was offered with benefit of the 
service medical record review and a detailed history report 
by the veteran.  The private audiologist contended that the 
veteran's military service exposed him to excessive noise 
with no effective hearing protection.  It was noted that that 
statement was inconsistent with the veteran's own report that 
he routinely wore hearing protection devices while on duty.  
Use of hearing protection had become standard practice for 
naval aviation support personnel during the veteran's period 
of service.  The service medical records include a hearing 
test that was performed two days after the incident of 
acoustic trauma claimed by the veteran.  Those test results 
indicate only that the veteran was complaining of ear pain 
following the incident.  There were no subjective complaints 
of decreased hearing in the record.  

The veteran himself reported having worked many years in a 
civilian occupation that exposed him to hazardous noise 
levels.  The veteran conceded that his first employer, post-
service, did not have a hearing conservation program.  Given 
that information, it was likely that hearing protection was 
not routinely worn during the four years that he was employed 
there.  That period of employment was more than twice the 
period of time he worked in naval aviation support.  The 
veteran was then employed for many years in another 
industrial setting performing job duties that placed him at 
risk for hearing loss.  Given the veteran's report that his 
employer maintained a strict hearing conservation program, it 
is likely that hearing protection was routinely worn during 
his period of employment there.  In summary, the veteran 
spent less than two years performing military duties in a 
hazardous noise environment.  Employment reports found in the 
claims folder suggest at least 15-20 years civilian 
employment in hazardous noise environments.  Service medical 
records include no objective evidence of hearing loss and no 
subjective complaint of hearing loss.  Noise induced 
permanent threshold shift data, when applied to probable 
noise levels and duration of exposure associated with the 
veteran's military duties, is not supportive of the premise 
that the veteran incurred a hearing loss as a result of 
military noise exposure.  In the examiner's opinion, it was 
far more likely that the veteran's current hearing loss is 
the result of post-military occupational noise exposure.

The examiner also concluded that the veteran's complaint of 
tinnitus is not related to his history of military noise 
exposure.  Tinnitus onset was poorly defined by the veteran 
and was not associated with any specific incident of acoustic 
trauma.  The service medical records include a treatment note 
dated in October 1974 in which the veteran denied tinnitus.  
This denial occurred after the incident identified by the 
private audiologist as the probable cause of the veteran's 
tinnitus.  In the examiner's opinion, it is more likely than 
not that the veteran's tinnitus is the result of the same 
factors that are responsible for his current hearing loss.  

By a June 2005 rating decision, the RO increased the 
disability evaluation for a low back disorder to 40 percent.

VA medical treatment reports dated from December 2004 to 
August 2005 were received.  The records show that the veteran 
was seen on several occasions for treatment of low back pain.  
A June 2005 MRI report showed minor multi level degenerative 
disease of the lumbar spine.  There was no evidence of focal 
nerve root compression or spinal stenosis.  There were 
several central disc protrusions at L4/5 and L5/S1.  A June 
2005 operative note showed that the veteran underwent a right 
L1 through L5 medial branch block (5 levels) fluoroscopy to 
help relieve his mechanical low back pain.  In an August 2005 
treatment report, the veteran was assessed with left shoulder 
pain and history of numbness of the feet.   

Analysis
 
Service connection

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Bilateral Hearing Loss and Tinnitus

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus as a result of in-service noise 
exposure, and that service connection for his bilateral 
hearing loss disability and tinnitus is appropriate. 

The Board notes that the May 2005 VA audiological evaluation 
shows that the veteran has a hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  Thus, the veteran has a 
current disability.  The preponderance of the evidence, 
however, is against the grant of service connection for 
bilateral hearing loss and for tinnitus.

The Court of Appeals for Veterans Claims (Court) has held 
that the Board must determine how much weight is to be 
attached to each medical opinion of record.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed 
on one medical professional's opinion over another, depending 
on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The veteran has submitted an opinion from a private 
audiologist concluding that the veteran's hearing loss and 
tinnitus were as likely as not secondary to his excessive 
noise exposure during active service.  However, this opinion 
relied on the veteran's statements that he was exposed to 
excessive noise during service, including an explosion of an 
airplane.  The veteran also indicated that post-service he 
was also subjected to excessive noise exposure, although he 
also indicated that he wore hearing protection.  

The private audiologist's opinion is contradicted by the 
conclusion of the May 2005 VA examiner.  In the May 2005 VA 
audiological examination report, the examiner reviewed the 
relevant evidence in the claims file, to include the private 
supportive opinion noted above, and opined that based on 
documentation of normal hearing in service, it is not likely 
that the veteran's hearing loss and tinnitus are due to 
military service.  The examiner's opinion was based on a 
detailed review of the veteran's service and post-service 
medical and employment history.  Essentially, the examiner 
concluded that the veteran was exposed to excessive noise in 
service, however, it was very likely that he was afforded 
hearing protection.  The veteran also acknowledged that he 
worked for many years in occupations that exposed him to 
hazardous noise levels and hearing protection was not 
routinely worn at all times during his post-service 
employment.  The veteran spent less than two years performing 
military duties in a hazardous noise environment.  Employment 
reports found in the claims folder suggest at least 15-20 
years civilian employment in hazardous noise environments.  
Service medical records include no objective evidence of 
hearing loss and no subjective complaint of hearing loss.  
Noise induced permanent threshold shift data, when applied to 
probable noise levels and duration of exposure associated 
with the veteran's military duties, is not supportive of the 
premise that the veteran incurred a hearing loss as a result 
of military noise exposure.  In the examiner's opinion, it 
was far more likely that the veteran's current hearing loss 
is the result of post-military occupational noise exposure.

The private audiologist's statements appear to be based 
largely on the veteran's unsubstantiated history of hearing 
loss and tinnitus in service.  The Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Thus, the Board is compelled to find that the 
private audiologist's statement is of lesser probative, 
particularly when compared to the May 2005 VA examiner's 
report, which was far more detailed and was accompanied by a 
much more thorough rationale.  It is quite apparent that the 
latter VA examiner reviewed all of the pertinent evidence in 
the claims file.  Accordingly, the Board finds the VA 
examiner's opinion to be of much greater probative value.  
Thus, the preponderance of the evidence establishes that the 
veteran's bilateral hearing loss and tinnitus are not related 
to service or any incident thereof, and service connection 
for bilateral hearing loss and tinnitus must be denied. 

Bilateral Shoulder Disorder

In this case, there is a single entry in an August 2005 VA 
outpatient treatment report pertaining to left shoulder pain.  
However, there is no evidence that the veteran was treated 
for or diagnosed with a disorder of either shoulder during 
service and there is no medical evidence of record that 
relates any current shoulder disorder to the veteran's 
military service.  Thus, service connection for a bilateral 
shoulder disorder is not warranted.
.  
Eye Disorder and Disorder of the Teeth

Initially, the Board notes that the veteran was shown to have 
a refractive error in service which was corrected with 
prescription eyeglasses.  Refractive error is not considered 
a disability for VA compensation purposes, and it may not be 
service connected. 38 C.F.R. § 3.303(c).

The veteran asserts that he has a current eyesight deficiency 
and disorder of the teeth, however, there is no medical 
evidence of a current eye or teeth disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.).  Consequently, absent medical evidence of 
current disability, service connection cannot be granted.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (A 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.).

Numbness of the Right Lower Extremity

As noted above, service connection for lumbosacral 
radiculopathy of the left lower extremity was established by 
a June 2004 rating decision.  The veteran, however, has not 
presented competent evidence indicating he currently has a 
disability manifested by numbness of the right lower 
extremity, as both the recent private and VA medical evidence 
of record is negative for a diagnosis of right lower 
extremity disorder.  Central to any claim for service 
connection is a current diagnosis of the claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the absence of a current diagnosis of numbness of the right 
lower extremity, service connection for this disability must 
be denied.

Addison's Disease

In addition to the law and regulations relating to service 
connection on direct incurrence and presumptive basis noted 
earlier in this decision, disability which is proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Id; Allen v. Brown, 7 Vet. App. 
439 (1995).  

The evidence shows that that the veteran has a current 
diagnosis of Addison's disease.  There is, however, no 
indication in the service medical records of any abnormal 
findings attributed to Addison's disease. There is no medical 
documentation of Addison's disease for many years after 
service.  Furthermore, there is no medical opinion linking 
the Addison's disease to service or any incident of service.  
Thus, the preponderance of the competent evidence is against 
the claim for service connection for Addison's disease on a 
direct incurrence basis.

The evidence does not support the veteran's claim on a 
secondary basis as well.   The VA examiner in February 2004 
concluded that the veteran's low back disorder did not cause 
or aggravate his Addison's disease.  It was noted that 
Addison's disease had an onset in 1994 and the low back pain 
had an onset in 1974 with a specific cause of a muscle strain 
accident during active duty.  The examiner essentially 
concluded that Addison's disease was not related to muscular-
skeletal type pain.  There is no competent evidence of record 
to refute these findings.  Accordingly, the Board finds that 
Addison's disease is not proximately due to or the result of 
the veteran's service-connected low back disorder.  That is, 
the preponderance of the medical evidence shows that the 
veteran's low back disability did not cause or aggravate his 
Addison's disease.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions. Espiritu v. 
Derwinski,
2 Vet. App. 492, 494-95 (1992).  The medical evidence of 
record is of greater probative weight and these records do 
not show that the veteran suffers from Addison's disease on a 
direct basis or secondary to service-connected low back 
disability.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, a bilateral shoulder disorder, an eye disorder, 
disorder of the teeth, numbness of the right lower extremity, 
and Addison's disease.  See 38 U.S.C.A. § 5107(b); see also, 
generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge
and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in 
the record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's statements describing his symptoms are 
considered to be competent evidence. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended. See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-  
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.

As to the amendments to the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, a 
20 percent disability rating was warranted when there were 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code. The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating and is nearly the same as 
that utilized in the 2002 changes.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position. A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion. A 0 percent rating is warranted for slight 
subjective symptoms.

Prior to the revision, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provided that moderate intervertebral syndrome with 
recurring attacks warranted a 20 percent evaluation. A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief. A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Under the most recent revised criteria for rating spine 
disabilities, intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again. For diagnostic codes 5235 to 5243 (unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine. A 50 percent rating is warranted when there 
is unfavorable ankylosis of the entire thoracolumbar spine. A 
40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine. A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. §§ 4.40, 4.45. See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

Initially, the Board notes that the veteran's radiculopathy, 
a manifestation of his spinal disorder, has been considered 
by the RO and separately rated.  A June 2004, rating decision 
granted service connection for lumbosacral radiculopathy and 
a separate 10 percent disability rating was assigned 
effective September 23, 2002.

The medical evidence in this matter reflects that a rating in 
excess of 10 percent for degenerative disc disease, prior to 
September 23, 2002, and to a rating in excess of 40 percent 
thereafter is not warranted for either period of time in 
question.  As to the first period of time at issue, prior to 
September 23, 2002, the medical evidence shows that the 
veteran's service-connected low back disability was not 
manifested by more than slight limitation of motion of the 
lumbar spine, more than mild intervertebral disk syndrome, 
any bladder or bowel impairment, or more than slight 
lumbosacral strain.  

Since September 23, 2002, the veteran's low back disability 
increased in severity, and has been manifested by bladder 
impairment and symptoms of persistent pain, at times severe, 
with recurring attacks and with intermittent relief from 
exercise and medication, which is consistent with severe 
intervertebral disk syndrome or the veteran's current 40 
percent rating.  His low back disability is not productive of 
ankylosis of the spine, pronounced degenerative disc disease, 
or incapacitating episodes having a total duration of at 
least six weeks during the past 12 months or additional 
neurologic symptoms warranting separate compensable ratings, 
including but not limited to bowel impairment (other than the 
veteran's already service-connected lumbosacral 
radiculopathy, left lower extremity, rated 10 percent).  The 
issue of whether a separate compensable rating is warranted 
for bladder impairment is addressed in the remand below.

The veteran has provided medical history during the various 
VA examinations that indicated that he has constant and 
sometimes severe pain from his back disability.  As noted 
above, nerve involvement has been established and a separate 
10 percent disability rating has been assigned for 
lumbosacral radiculopathy. While the veteran's testimony 
indicates that his pain is constant, the remaining criteria 
for a 60 percent evaluation under Diagnostic Code 5293, 
effective prior to September 23, 2002, have not been met. The 
January 2000, December 2001, July 2003 and February 2005 VA 
examinations did not reveal persistent symptoms compatible 
with sciatic neuropathy, such as demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc. 

When the available evidence is evaluated under the version of 
Diagnostic Code 5293 effective on September 23, 2002, the 
Board finds that no increase is warranted either when 
incapacitating episodes are considered or when orthopedic 
symptomatology and neurological symptomatology are evaluated 
separately, then combined under 38 C.F.R. § 4.25.  First it 
is essential to point out here that the Note under the 
applicable diagnostic code defines an incapacitating episode 
as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
Regarding incapacitating episodes, the veteran's statements 
were unclear.  On VA orthopedic examination in February 2005, 
the veteran reported that he experienced an unknown number of 
incapacitating episodes that lasted for an unknown amount of 
days.  He stated that his private physician recommended bed 
rest, however, he did not provide a statement from the 
physician.  There is no medical evidence, i.e. treatment 
records that substantiate any incapacitating episodes, i.e., 
a doctor's prescription of bed rest.  The maximum evaluation 
available for limitation of motion of the spine (Diagnostic 
Code 5292) and lumbosacral strain (Diagnostic Code 5295) is 
40 percent.  The veteran's low back disability is not 
productive of ankylosis or complete immobility of the lumbar 
or thoracolumbar spine to support a 50 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5289 or the current 
criteria noted above, effective September 26, 2003.

When the veteran's degenerative disc disease is evaluated 
under Diagnostic Code 5243, effective September 26, 2003, an 
increase is not warranted.  In order to exceed a 40 percent 
evaluation under the General Rating Formula for Diseases and 
Injuries of the Spine, the evidence must demonstrate 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. As previously stated, 
the evidence of incapacitating episodes is insufficient and 
there is no evidence that the veteran's spine is ankylosed.  
Consequently, the Board finds that an increase under 
Diagnostic Code 5243 is not warranted for degenerative disc 
disease of the lumbar spine.

The Board specifically considered the requirements of 38 
C.F.R. §§ 4.40 and 4.45, as well as the guidelines 
established by DeLuca, supra.  The veteran's range of motion 
of the spine has been shown to be limited by complaints of 
pain which is contemplated in the current 40 percent 
evaluation assigned.  When evaluated in December 2001 and 
most recently in February 2005, the VA examiners found that 
that the veteran's lumbar spine disability was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination. Consequently, the record revealed no 
objective evidence by which it can be factually ascertained 
that there is or would be any functional impairment 
attributable to the veteran's complaints of low back pain, 
which would warrant a schedular rating in excess of 10 
percent prior to September 23, 2002, or to a rating in excess 
of 40 percent since that date.  It is pertinent to note that 
the 40 percent rating is the maximum evaluation allowed for 
limitation of motion of the lumbar spine under the prior or 
current regulations.  Consideration of 38 C.F.R. §§ 4.40 and 
4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

As a final matter, the Board finds that the veteran is not 
entitled to consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1). The veteran has failed to present 
any evidence of particular circumstances, such as frequent 
periods of hospitalization or marked interference with 
employment due to his service-connected degenerative disc 
disease of the lumbar spine, that render impractical the 
application of the regular rating criteria. There is no 
evidence, such a statement from an employer, showing that the 
veteran has been economically harmed, solely by his service-
connected degenerative disc disease, beyond the degree of 
disability anticipated by the 10 percent rating prior to 
September 23, 2002, and to a rating in excess of 40 percent 
thereafter.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired). As 
there is no objective evidence showing that the veteran's 
service- connected degenerative disc disease of the lumbar 
spine, by itself, has a substantial impact upon his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, a referral for 
consideration of an extraschedular evaluation, under the 
guidelines of 38 C.F.R. § 3.321(b)(1), for either period of 
time in question, is not warranted.


ORDER

Service connection for bilateral hearing loss, tinnitus, a 
bilateral shoulder disorder, an eye disorder, a disorder of 
the teeth, and numbness of the right lower extremity are 
denied.

Service connection for Addison's disease, to include as 
secondary to service-connected low back disability, is 
denied.

A rating in excess of 10 percent for degenerative disc 
disease of the lumbar spine, prior to September 23, 2002, and 
a rating in excess of 40 percent thereafter, is denied.


REMAND

A preliminary review of the record indicates that the 
veteran's claim for a psychiatric disorder, to include PTSD, 
requires additional development.

The record reflects various post-service diagnoses of 
depressive disorder, anxiety disorder, and personality 
disorder.  On VA psychiatric examination in August 2003, the 
examiner commented that the veteran's service-connected low 
back pain may aggravate his depression.  The Board finds that 
a claim for secondary service connection has been raised by 
the record and is part of the claim of service connection for 
a psychiatric disorder, to include PTSD currently on appeal.  
A VA opinion as to the causal relationship, if any, between a 
diagnosed psychiatric disorder and the veteran's service, or 
his service-connected low back disability, is necessary for 
the proper adjudication of this claim. 

Furthermore, on VA orthopedic examination in February 2005, 
the examiner noted that the veteran's invertebral disc 
syndrome causes bladder dysfunction with no pad needed.  
While service connection is in effect for bladder impairment 
(as secondary to or associated with the veteran's service-
connected low back disability), the question remains whether 
a separate compensable rating can be assigned.  This issue 
has not been addressed by the RO.  Accordingly, the RO should 
consider a separate rating for bladder dysfunction is 
warranted.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied. See also 
38 C.F.R. § 3.159 (2005).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present specific to the issue of 
service connection for a an acquired 
psychiatric disorder, including PTSD, to 
include on a secondary basis. 

2.  The RO should arrange for an 
examination to determine the nature, 
extent and etiology of any psychiatric 
disorder that may be present, to include 
PTSD.  The claims file must be made 
available to and reviewed by the 
examiner.  The psychiatrist should 
consider any pertinent findings set forth 
in the veteran's claims folder (including 
the August 2003 VA examiner's opinion).  

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the psychiatrist is asked to opine (1) 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
psychiatric disability, to include PTSD, 
began during or is causally linked to any 
incident of  service, and (2) whether it 
is at least as likely as not that any 
psychiatric disability, to include PTSD, 
was caused or aggravated by the veteran's 
service-connected degenerative disc 
disease of the lumbar spine.  

The psychiatrist is requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

The psychiatrist is advised that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

The clinician is further advised that an 
opinion of "more likely" or "as 
likely" would support a finding of the 
claimed cause or aggravation, whereas 
"less likely" would weigh against the 
claim.  

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required of the 
veteran's claim. If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  Then, the RO should adjudicate the 
claim of service connection for a 
psychiatric disability, to include PTSD, 
on both a direct incurrence basis and as 
secondary to the veteran's service-
connected degenerative disc disease of 
the lumbar spine.  

The RO should also consider whether a 
separate compensable rating is warranted 
for the veteran's bladder dysfunction (as 
secondary to or associated with the 
veteran's service-connected back 
disability).  If either benefit sought on 
appeal remains denied, the veteran should 
be provided an SSOC, which should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


